Case 8:19-cv-00710-MSS-TGW Document 171 Filed 09/08/20 Page 1 of 23 PageID 5160




                         UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION


   UMG RECORDINGS, INC., et al.,

         Plaintiffs,

   v.                                   Case No. 8:19-cv-00710-MSS-TGW

   BRIGHT HOUSE NETWORKS, LLC,

         Defendant.



        PLAINTIFFS’ MOTION TO DISMISS DEFENDANT’S COUNTERCLAIMS
Case 8:19-cv-00710-MSS-TGW Document 171 Filed 09/08/20 Page 2 of 23 PageID 5161




                                                   TABLE OF CONTENTS

  INTRODUCTION ........................................................................................................................... 1

  BACKGROUND ............................................................................................................................. 2

        I.      Plaintiffs’ Complaint and Bright House’s Answer, Affirmative Defenses, and
                Counterclaims. ................................................................................................................ 2

        II.     Bright House’s Factual Allegations................................................................................. 4

  LEGAL STANDARD ..................................................................................................................... 5

  ARGUMENT .................................................................................................................................. 5

        I.      Bright House’s counterclaim for knowing misrepresentation under Section
                512(f) of the DMCA should be dismissed with prejudice. ............................................. 5

                 A.         Bright House admits that it cannot remove or disable access to
                            infringing material as required under Section 512(f).                                                                7

                 B.         Bright House does not adequately plead the required mental state of
                            “actual knowledge.”                                                                                                  9

        II.     Bright House’s FDUTPA claim should be dismissed with prejudice. .......................... 13

                 A.         The DMCA preempts Bright House’s FDUTPA counterclaim.                                                              13

                 B.         Bright House fails to state a FDUTPA claim.                                                                        15

                            i.        Bright House fails to satisfy Rule 9(b)’s heightened pleading
                                      standard. ................................................................................................ 15

                            ii.       Bright House fails to allege a deceptive or unfair trade practice
                                      in trade or commerce. ........................................................................... 16

                            iii.      Bright House fails to allege cognizable harm to itself or
                                      consumers caused by allegedly false notices. ....................................... 18

                                      1.         No actual damages. ................................................................... 18

                                      2.         No causation. ............................................................................ 19

        III. Amendment would be futile, and dismissal should therefore be with prejudice........... 20




                                                                        i
Case 8:19-cv-00710-MSS-TGW Document 171 Filed 09/08/20 Page 3 of 23 PageID 5162




                                         INTRODUCTION

         In February 2020, Plaintiffs made the unremarkable decision not to pursue claims on a

  tiny fraction of more than 7,500 works originally at issue in this mass infringement case. Bright

  House now asserts, based on rank speculation, that Plaintiffs do not own or control exclusive

  rights in “at least some of these works,” and did not own those rights years ago, but knowingly

  sent Bright House false infringement notices about them anyway. It further alleges, again based

  on information and belief, that Plaintiffs did not verify infringements before sending Bright

  House infringement notices. Relying on this conjecture, Bright House alleges counterclaims

  under the Digital Millennium Copyright Act (“DMCA”), 17 U.S.C. § 512(f), for sending

  knowingly false infringement notices, and under the Florida Deceptive and Unfair Trade

  Practices Act, Fla. Stat. (2019) §§ 501.201 et seq. (“FDUTPA”), for deceptive trade practices.

         On August 11, 2020, Plaintiffs moved to dismiss Bright House’s initial version of these

  counterclaims with prejudice and explained why an amendment would be futile. ECF No. 156.

  Bright House responded with amended counterclaims on August 25 but did not—because it

  cannot—cure the same fatal pleading defects that plagued its initial counterclaims. ECF No.

  164. As before, the counterclaims should be dismissed with prejudice.

         To state a DMCA § 512(f) claim, Bright House must plead that (1) Plaintiffs sent Bright

  House infringement notices that they subjectively knew were false at that time, and (2) Bright

  House relied on those notices in removing or disabling access to the material alleged to be

  infringing. But Bright House has failed sufficiently to plead either. First, Bright House does not

  even purport to allege that it removed or disabled access to any allegedly infringing material.

  That omission is fatal to its claim. In fact, Bright House expressly pleads that it cannot remove

  or block such access. Second, Bright House has not plausibly alleged, nor can it, that Plaintiffs

  actually knew that any infringement notices were false when they were sent. Instead, Bright


                                                   1
Case 8:19-cv-00710-MSS-TGW Document 171 Filed 09/08/20 Page 4 of 23 PageID 5163




  House speculates, upon information and belief, that Plaintiffs knew, should have known, or

  “deliberately avoided confirming a high probability” that some unidentified subset of

  infringement notices was materially false because Plaintiffs allegedly did not own “at least some

  of these works” or did not verify the infringements. Not only does Bright House plead the wrong

  mental state, but Bright House pleads no facts in support of its conclusory allegations that

  Plaintiffs did not own their works or of Plaintiffs’ state of mind.

          Bright House’s deceptive trade practices counterclaim under FDUTPA also fails for

  independent reasons. First, the DMCA’s comprehensive notice-and-takedown regime preempts

  state law tort claims based on alleged misrepresentations in takedown notices. Every court that

  has addressed this issue agrees. Second, the FDUTPA claim fails on its own terms under Rule

  12(b)(6) and Rule 9(b)’s heightened pleading standard for such fraud-based claims. Far from

  pleading the requisite who, what, where, when and how of any known misrepresentation, Bright

  House fails to even identify which Plaintiffs made misrepresentations and which Plaintiffs it is

  suing on this claim. More fundamentally, Bright House fails to plead a deceptive trade practice

  in the course of trade or commerce, or any cognizable harm caused by such practice, as those

  elements are defined by FDUTPA.

          As explained more fully below, Bright House’s § 512(f) and FDUTPA counterclaims

  should be dismissed with prejudice.

                                           BACKGROUND

     I.      Plaintiffs’ Complaint and Bright House’s Answer, Affirmative Defenses, and
             Counterclaims.

          Plaintiffs filed their Initial Complaint on March 22, 2019, ECF No. 1, and an Amended

  Complaint on January 7, 2020, ECF No. 94 (“FAC”). In their FAC, Plaintiffs allege that Bright

  House is contributorily and vicariously liable for infringement of Plaintiffs’ copyrights from



                                                    2
Case 8:19-cv-00710-MSS-TGW Document 171 Filed 09/08/20 Page 5 of 23 PageID 5164




  March 24, 2013 through May 17, 2016 (the “Claim Period”). FAC ¶ 5. Bright House knew its

  subscribers were uploading and downloading Plaintiffs’ copyrighted works without

  authorization, because Plaintiffs sent over one hundred thousand infringement notices to Bright

  House, detailing specific instances of specific infringements by specific subscribers. Yet Bright

  House did nothing to curb this rampant infringing activity occurring on its network. Id. ¶¶ 2–3,

  87–88. On July 8, 2020, the Court granted Bright House’s motion to dismiss Plaintiffs’ vicarious

  liability claim. Plaintiffs’ claim for contributory copyright liability claim remains.

          On July 22, 2020, Bright House filed an Answer to Plaintiffs’ Complaint, and asserted

  13 affirmative defenses and two counterclaims. ECF No. 151. One counterclaim sought

  damages for Plaintiffs’ alleged violation of § 512(f) of the DMCA by knowingly sending

  materially inaccurate infringement notices to Bright House. Id. ¶¶ 124–38. The other sought

  relief under FDUTPA for alleged deceptive and unfair trade practices. Id. ¶¶ 139–51. Bright

  House also pled, as an affirmative defense, protection from liability under the DMCA’s “safe

  harbor” provision in 17 U.S.C. § 512(a)—which applies to so-called “conduit” service providers,

  such as internet service providers (as compared to “platform” service providers such as

  YouTube). Id. at Aff. Def. 13.

          On August 11, 2020, Plaintiffs moved to dismiss Bright House’s counterclaims with

  prejudice, explaining that amendment would be futile as several of the pleading defects were

  incurable. ECF No. 156. Specifically, Bright House incurably failed to state a claim under

  § 512(f) of the DMCA because it conceded that it has not and cannot remove or disable access to

  any allegedly infringing material—a necessary element of that claim. And Bright House’s

  FDUTPA claim was preempted by the DMCA’s comprehensive notice-and-takedown regime.

  Id. On August 25, 2020, Bright House filed its First Amended Answer, Affirmative Defenses,




                                                    3
Case 8:19-cv-00710-MSS-TGW Document 171 Filed 09/08/20 Page 6 of 23 PageID 5165




  and Counterclaims, asserting the same counterclaims, and repeating these same (and other) fatal

  defects. ECF No. 164.

     II.     Bright House’s Factual Allegations.

           For purposes of this motion, Plaintiffs treat Bright House’s allegations in support of its

  Counterclaims as if they were true. Prior to its acquisition by Charter Communications, Inc.

  (“Charter”) in or around June 2016, Bright House was an internet service provider (“ISP”)

  providing internet service to approximately 2.2 million residential and business subscribers

  across 41 states. ECF No. 164, Am. Countercl. ¶¶ 4–5. Today, Charter continues to serve Bright

  House’s customers under the Spectrum brand, offering high-speed internet service to some 29

  million U.S. customers across 41 states. Id. ¶ 5.

           Bright House alleges that it does not store its subscribers’ content on its servers, cannot

  control what its customers store on their own or others’ computers, and cannot remove third-

  party material from the internet unless it is stored on Bright House’s own servers, which it is not.

  Id. ¶¶ 1, 13. Bright House also claims that it “had no ability to remove or take down infringing

  content from its customers’ computers.” Id. ¶ 14.

           Plaintiffs collectively own or control a substantial majority of copyrighted musical

  compositions and sound recordings in the United States, including many millions of works. Id.

  ¶¶ 122–23. The Record Company Plaintiffs, through their trade association, the Recording

  Industry Association of America (“RIAA”), used a company called MarkMonitor to monitor and

  detect infringing activity and send copyright infringement notices to Bright House. Id. ¶ 61.

  During the relevant period, Plaintiffs sent over a hundred thousand notices to Bright House

  alleging infringement of their copyrighted works. Id. ¶ 88. Bright House acknowledges that it

  received Plaintiffs’ infringement notices and claims that it incurred costs to process them and

  engage with its subscribers concerning Plaintiffs’ notices. Id. ¶¶ 120, 145, 154.


                                                      4
Case 8:19-cv-00710-MSS-TGW Document 171 Filed 09/08/20 Page 7 of 23 PageID 5166




          In March 2019, Plaintiffs sued Bright House for secondary infringement of 7,5541 sound

  recordings and musical compositions (“Works in Suit”) during the Claim Period. On February

  15, 2020, Plaintiffs amended the lists of Works in Suit, withdrawing 283 of them (3.7% of the

  original total) from this case. Id. ¶¶ 65–66.

                                         LEGAL STANDARD

          “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

  accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

  U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

  “[T]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

  statements, do not suffice.” Fellner v. Cameron, No. 2:10-CV-155-FTM-99, 2012 WL 1648886,

  at *2 (M.D. Fla. May 10, 2012) (quoting Iqbal, 556 U.S. at 678) (quotation marks omitted).

  Thus, “the court discards allegations that, ‘because they are no more than conclusions, are not

  entitled to the assumption of truth . . . .’” Id. (quoting Iqbal, 556 U.S. at 679). “[W]here the

  well-pleaded facts do not permit the court to infer more than the mere possibility of misconduct,”

  the complaint “has not shown . . . that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679

  (quoting Fed. R. Civ. P. 8(a)(2)) (quotation marks omitted).

                                              ARGUMENT

      I. Bright House’s counterclaim for knowing misrepresentation under Section 512(f) of
         the DMCA should be dismissed with prejudice.

          The basic bargain struck between content owners and ISPs, which Congress enacted in

  the DMCA, was that ISPs would have a “safe harbor” from secondary liability for infringing

  activities committed by their subscribers over their networks in connection with four types of


  1
   Bright House incorrectly states in its Counterclaims that Plaintiffs initially sued Bright House
  for infringement of 11,482 works. See Am. Countercl. ¶ 62. Plaintiffs’ Exhibits A and B to their
  Original Complaint list 7,554 total works. See ECF 1.

                                                     5
Case 8:19-cv-00710-MSS-TGW Document 171 Filed 09/08/20 Page 8 of 23 PageID 5167




  activities (as codified in §§ 512(a)–(d), respectively)—provided that the ISPs met certain

  conditions. These included, among other things, that they adopt and reasonably implement, and

  inform subscribers of, a policy that provides for termination of repeat infringers (codified in

  § 512(i)).

         “Notably present in §§ 512(b)–(d), and notably absent from § 512(a), is the so-called

  notice and take-down provision.” Recording Indus. Ass’n of Am., Inc. v. Verizon Internet Servs.,

  Inc., 351 F.3d 1229, 1234 (D.C. Cir. 2003). Section 512(c)(3) specifies a process for receiving

  notices of infringement from rights owners. See 17 U.S.C. § 512(c)(3). Such notices trigger a

  specific obligation by §§ 512(b)–(d) service providers to “remove, or disable access to, the

  material that is claimed to be infringing” in order to qualify for the safe harbors under §§ 512(b),

  (c) and (d). See id. §§ 512(b)(2)(E), (c)(1)(C) and (d)(3). Neither the remove-or-disable-access

  provision nor the notice-and-takedown processes apply, however, to ISPs claiming safe harbor

  under § 512(a) (as does Bright House). See In re Charter Commc’ns, Inc., Subpoena Enf’t

  Matter, 393 F.3d 771, 776 (8th Cir. 2005).

         Section 512(f), in turn, creates a private remedy against a person or entity who abuses

  this notice-and-takedown process by making knowing, material misrepresentations that result in

  a specific type of harm. It provides that:

         Any person who knowingly materially misrepresents under this section . . . that
         material or activity is infringing . . . shall be liable for any damages, including costs
         and attorneys’ fees, incurred by the alleged infringer . . . as the result of the service
         provider relying upon such misrepresentation in removing or disabling access to
         the material or activity claimed to be infringing[.]

  17 U.S.C. § 512(f) (emphasis added). Thus, to state a claim under § 512(f), a party must allege

  that (i) the sender of a DMCA notice made a knowing and material misrepresentation of

  infringement, and (ii) the party asserting the claim must have relied on that misrepresentation in

  actually removing or disabling access to the allegedly infringing material, thereby suffering


                                                    6
Case 8:19-cv-00710-MSS-TGW Document 171 Filed 09/08/20 Page 9 of 23 PageID 5168




  harm. See Opinion Corp. v. Roca Labs, Inc., No. 8:15-CV-811-17AEP, 2016 WL 6824383, at

  *3 (M.D. Fla. Nov. 17, 2016) (quoting 17 U.S.C. § 512(f)). Courts have made clear that the

  pleading standard under § 512(f) is “high,” in view of “the reality that copyright owners face an

  uphill battle to protect their copyrights on the internet.” Ouellette v. Viacom Int’l, Inc., No. CV

  10-133-M-DWM-JCL, 2012 WL 1435703, at *3 (D. Mont. Apr. 25, 2012), aff’d 671 F. App’x

  972 (9th Cir. 2016).

         As detailed below, Bright House fails to plead the basic elements of the counterclaim.

  Bright House not only concedes that it has never removed or disabled access to any infringing

  content, but affirmatively alleges that it cannot do so. See Am. Countercl. ¶¶ 1, 13–14. And

  Bright House does not and cannot plausibly plead the subjective mental state of “actual

  knowledge” that the statute requires.

             A. Bright House admits that it cannot remove or disable access to infringing
                material as required under Section 512(f).

         Bright House’s § 512(f) counterclaim must be dismissed with prejudice because Bright

  House does not and cannot allege that it suffered cognizable harm. The statutory text is

  unambiguous: a claim will lie only where a service provider has suffered harm “in removing or

  disabling access to the material or activity.” 17 U.S.C. § 512(f) (emphasis added). Thus, as

  courts in this district and elsewhere have held, where the claimant did not remove or disable (i.e.,

  “takedown”) access to the material, its claim necessarily fails. See, e.g., Opinion Corp., 2016

  WL 6824383, at *3 (“Absent some indication that a ‘takedown’ actually occurred, Plaintiffs fail

  to allege the requisite injury under Section 512(f), and thus fail to state a plausible claim under

  the DMCA.”); Amaretto Ranch Breedables, LLC v. Ozimals, Inc., 790 F. Supp. 2d 1024, 1029

  (N.D. Cal. 2011) (dismissing § 512(f) claim with prejudice because no takedown occurred);

  Capitol Records, Inc. v. MP3tunes, LLC, 611 F. Supp. 2d 342, 346–47 (S.D.N.Y. 2009)



                                                    7
Case 8:19-cv-00710-MSS-TGW Document 171 Filed 09/08/20 Page 10 of 23 PageID 5169




  (dismissing § 512(f) counterclaim because defendant “suffered no injury because it took no

  action other than filing an anticipatory lawsuit”); Arista Records, Inc. v. Mp3Board, Inc., No. 00-

  CV-4660, 2002 WL 1997918, at *14 (S.D.N.Y. Aug. 29, 2002) (explaining notices are only

  actionable under § 512(f) where plaintiff is damaged by removing or disabling access).

          Here, Bright House does not allege that it removed or disabled infringing content.

  Instead, it alleges only that Bright House “processed” or “investigated” Plaintiffs’ notices and

  “incurred costs,” or some non-specific “reputational harm” thereby, and that “[t]he steps Bright

  House took in response to receiving the inaccurate notices could result in the ‘removal or

  blocking’ of the noticed material.” Am. Countercl. ¶¶ 37, 79, 143–46 (emphasis added). This

  vague allusion to the theoretical possibility that removal or blocking “could result”—without

  alleging that Bright House, in fact, ever removed or blocked access to the infringing material that

  was the subject of any Plaintiff’s notice—fails to plead a fundamental element of the claim.

          Critically, this is not a drafting oversight that can be cured by repleading—and Bright

  House did not even attempt to do so in its amended counterclaims. To the contrary, Bright

  House continues to affirmatively allege that it cannot remove or take down infringing content,

  nor restrict its users’ access to it:

          Bright House did not store its subscribers’ content on its servers. . . .

          Bright House could not remove third-party material from the Internet unless that
          material was stored on Bright House’s own servers. . . .

          Bright House had no ability to remove or take down infringing content from its
          customers’ computers. . . .

  Am. Countercl. ¶¶ 1, 13–14 (emphasis added). Bright House cannot have it both ways. Indeed,

  Bright House has pled itself out of court by affirmatively alleging that it lacks the capability to

  do the very thing that is an essential element of its § 512(f) claim.




                                                     8
Case 8:19-cv-00710-MSS-TGW Document 171 Filed 09/08/20 Page 11 of 23 PageID 5170




         In fact, Bright House’s § 512(f) claim is fundamentally incompatible with its assertion of

  a safe harbor defense under § 512(a). Unlike the other three DMCA safe harbor provisions

  under §§ 512(b)–(d), § 512(a) applies to service providers that merely act as “conduits” that

  “cannot remove or disable . . . one user’s access to infringing material resident on another user’s

  computer.” In re Charter Commc’ns, 393 F.3d at 776 (emphasis added) (quotation omitted). On

  that basis, Bright House’s parent, Charter, has successfully argued that the DMCA’s § 512(h)

  subpoena provision can never apply to a § 512(a) “conduit” provider, because the subpoena

  provision only applies to service providers that can “locate and remove the allegedly infringing

  material.” Id. at 777 (emphasis added).2 Given that Bright House’s parent company successfully

  argued that other provisions of the DMCA are limited by their plain terms to providers that can

  remove infringing material, Bright House cannot be heard to complain that § 512(f) is likewise

  limited by its terms to providers that can remove infringing material. See id.; Recording Indus.

  Ass’n of Am., 351 F.3d at 1233–37 (holding notice-and-takedown provisions did not apply to

  § 512(a) provider).3

             B. Bright House does not adequately plead the required mental state of “actual
                knowledge.”

         Bright House fails to plausibly allege that Plaintiffs made a “knowing misrepresentation”

  in their infringement notices to Bright House. A claim under § 512(f) is “an expressly limited

  cause of action” that requires “a demonstration of some actual knowledge of misrepresentation


  2
    In re Charter was a 2005 case in the Eighth Circuit in which RIAA, pursuant to subpoenas
  issued under § 512(h) of the DMCA, sought the identities of infringing subscribers on Charter’s
  network. 393 F.3d at 776.
  3
    To the extent Bright House takes issue with the reach of § 512(a), “it is the province of
  Congress, not the courts, to decide whether to rewrite the DMCA ‘in order to make it fit a new
  and unforeseen internet architecture’ and ‘accommodate fully the varied permutations of
  competing interests that are inevitably implicated by such new technology.’” In re Charter
  Commc’ns, Inc., Subpoena Enf’t Matter, 393 F.3d 771, 777 (8th Cir. 2005) (quoting Recording
  Indus. Ass’n of Am., Inc. v. Verizon Internet Servs., Inc., 351 F.3d 1229, 1238 (D.C. Cir. 2003)).

                                                   9
Case 8:19-cv-00710-MSS-TGW Document 171 Filed 09/08/20 Page 12 of 23 PageID 5171




  on the part of the copyright owner.” Iroko Partners Ltd. v. Devace Integrated LLC, No. 1:12-

  CV-1194, 2014 WL 11716168, at *6 (N.D. Ga. Jan. 6, 2014) (granting summary judgment on

  § 512(f) counterclaim because counterclaimant “failed to present evidence to show that

  [plaintiff] made knowing misrepresentations in its takedown notices”) (quoting Rossi v. Motion

  Picture Ass’n of Am., Inc., 391 F.3d 1000, 1004 (9th Cir. 2004)); see also Johnson v. New

  Destiny Christian Ctr. Church, Inc., No. 6:17-CV-710, 2019 WL 1014245, at *4 (M.D. Fla. Mar.

  4, 2019) (same); Arista Records, 2002 WL 1997918, at *15 (same).

          Bright House attempts to plead “actual knowledge of misrepresentation” by alleging

  Plaintiffs (i) knew, (ii) should have known, or (iii) “deliberately avoided confirming a high

  probability” that at least some of their notices were inaccurate. Am. Countercl. ¶ 133–37. Each

  of these allegations fails.

          First, the objective “should have known” standard does not state a claim because the

  statute requires subjective knowledge. See, e.g., TD Bank, N.A. v. Hill, No. 12-7188 (RBK/JS),

  2015 WL 4523570, at *21 (D.N.J. July 27, 2015) (appropriate inquiry is not “whether a

  copyright owner should have known that it was making a material representation”; rather,

  § 512(f) applies only “where there is a demonstration of some actual knowledge of

  misrepresentation on the part of the copyright owner”) (emphases in original; quotation omitted);

  Dudnikov v. MGA Entm’t, Inc., 410 F. Supp. 2d 1010, 1012 (D. Colo. 2005) (“objective

  reasonableness standard would be inconsistent with Congress’s apparent intent [to] . . . protect

  potential violators from subjectively improper actions by copyright owners.”); U.S. Copyright

  Office, SECTION 512 OF TITLE 17: A REPORT OF THE REGISTER OF COPYRIGHTS at 149–50 (May




                                                  10
Case 8:19-cv-00710-MSS-TGW Document 171 Filed 09/08/20 Page 13 of 23 PageID 5172




  2020) (concluding that Congress intended to adopt a subjective knowledge standard under

  § 512(f)).4

         Second, as to subjective knowledge, Bright House fails to plead facts sufficient to show

  that Plaintiffs knew that they did not own works listed in their notices, or that their notices

  contained false allegations of infringement. Plaintiffs’ infringement notices “assert that the

  information in the notice is accurate” and that they have a “good faith belief that this activity is

  not authorized by the copyright owner, its agent, or the law.” Am. Countercl. ¶ 71. Although

  Bright House alleges on information and belief that the reason “Plaintiffs dropped at least some

  of these works” in January 2020 is because they did not own them, id. ¶ 67, that is pure

  speculation. Copyright plaintiffs often make strategic decisions concerning which claims to

  pursue in a case and which to withhold. See, e.g., Johnson, 2019 WL 1014245, at *5 (finding

  that claims based “exclusively on speculation” or regarding “certain inaccuracies” are not

  sufficient); Ouellette v. Viacom Int’l, Inc., No. 10-CV-133, 2012 WL 850921, at *5 (D. Mont.

  Mar. 13, 2012) (dismissing § 512(f) claim because “[a]llegations describing conduct that could

  be merely parallel to, or consistent with, conduct that would otherwise give rise to liability is not

  sufficient to satisfy the plausibility standard.”), report and recommendation adopted, 2012 WL

  1435703 (D. Mont. Apr. 25, 2012), aff’d, 671 F. App’x 972 (9th Cir. 2016); Johnson, 2019 WL



  4
   Some courts have incorrectly applied an objective knowledge standard on § 512(f) claims,
  based on one California district court case. See Online Policy Grp. v. Diebold, 337 F. Supp. 2d
  1195, 1204 (N.D. Cal. 2004) (deciding issue of “first impression” based only on definition of
  “knowing” in Black’s Law Dictionary). Importantly, Diebold was superseded by the Ninth
  Circuit’s Rossi decision two months after it was issued. See Rossi, 391 F.3d at 1004–05
  requiring “actual knowledge of misrepresentation”); see also Lenz v. Universal Music Corp., 815
  F. 3d 1145, 1153–54 (9th Cir. 2016) (explaining that Rossi held a subjective “good faith belief”
  standard applies to § 512(f) claims). Cases applying Diebold’s “knew or should have known”
  standard therefore rely on a superseded, incorrect standard. See, e.g., Johnson v. New Destiny
  Christian Ctr. Church, Inc., No. 6:17-CV-710, 2017 WL 3682357, at *3 (M.D. Fla. Aug. 25,
  2017) (citing Diebold).

                                                   11
Case 8:19-cv-00710-MSS-TGW Document 171 Filed 09/08/20 Page 14 of 23 PageID 5173




  1014245, at *4 (“[I]t is a complete defense to a claim under § 512(f) that the party issuing a

  takedown notice had a subjective good faith belief that the use in question was ‘not

  authorized.’”) (quotation and citation omitted).

         Third, to state a claim based on a “deliberate avoidance” standard, Bright House must

  allege “two factors: (1) the defendant must subjectively believe that there is a high probability

  that a fact exists and (2) the defendant must take deliberate actions to avoid learning of that fact.”

  Lenz v. Universal Music Corp., 815 F.3d 1145, 1155 (9th Cir. 2016) (emphasis added) (quotation

  omitted) (precluding plaintiff from presenting deliberate avoidance theory at trial on § 512(f)

  claim because “Lenz failed to meet a threshold showing of the first factor”). Bright House offers

  no facts to suggest that Plaintiffs subjectively believed there was a high probability that they did

  not own the rights to the very same music they sell in the market every day. Bright House also

  pled no facts showing that Plaintiffs subjectively believed in a high probability that the

  infringements alleged did not actually occur. See Am. Countercl. ¶¶ 74–78, 108; see also Rossi,

  391 F.3d at 1005 (“A copyright owner cannot be liable simply because an unknowing mistake is

  made, even if the copyright owner acted unreasonably in making the mistake.”)

         And, critically, even if Plaintiffs had omitted certain works from their Amended

  Complaint due to a loss of rights, as Bright House speculates, or sent a few mistaken notices

  amongst more than 100,000 others, that still would not support an inference that Plaintiffs knew

  at the time they sent the notices that they were inaccurate—which is what Bright House must,

  but fails to allege. See, e.g., Cabell v. Zimmerman, No. 09 Civ. 10134, 2010 WL 996007, at *4–

  5 (S.D.N.Y. Mar. 12, 2010) (dismissing § 512(f) claim where complaint alleged no facts

  plausibly supporting allegation that defendant acted “with actual knowledge when he sent the

  takedown notice”) (emphasis added).




                                                     12
Case 8:19-cv-00710-MSS-TGW Document 171 Filed 09/08/20 Page 15 of 23 PageID 5174




  II.    Bright House’s FDUTPA claim should be dismissed with prejudice.

         Bright House also alleges that sending allegedly inaccurate notices—i.e., the conduct

  underlying its § 512(f) claim—constitutes a deceptive or unfair trade practice under FDUTPA.

  This counterclaim is both preempted by the DMCA and fails to state a claim on its own terms.

             A. The DMCA preempts Bright House’s FDUTPA counterclaim.

         Bright House’s attempt to shoehorn allegedly inaccurate DMCA notices into a state law

  claim under FDUTPA is preempted by the DMCA and should be dismissed. A state law claim is

  preempted when it regulates conduct in a field that Congress intended federal law to occupy

  exclusively. See, e.g., Irving v. Mazda Motor Corp., 136 F.3d 764, 767 (11th Cir. 1998).5

         As numerous courts have held, the DMCA preempts state law claims based on alleged

  misrepresentations in infringement notices—like Bright House’s FDUTPA claim—because

  Congress intended for federal law to exclusively govern the DMCA notice process. See, e.g.,

  Quill Ink Books, Ltd. v. Soto, No. 19-CV-476, Doc. No. 24 (E.D. Va. Am. Order filed Aug. 15,

  2019) (tortious interference, defamation, and statutory conspiracy claims preempted because they

  “are all tied directly to the allegedly fraudulent DMCA takedown notices and [the claimant’s]

  remedies lie in that statutory scheme, not in state law”) (attached hereto as Exhibit 1); Amaretto

  Ranch Breedables, LLC v. Ozimals, Inc., No. 10-CV-05696, 2011 WL 2690437, at *3–5 (N.D.

  Cal. July 8, 2011) (holding all state law claims based on false DMCA notices preempted,

  explaining that “a DMCA Takedown Notification is a creature of a federal statutory regime, and

  . . . that regime preempts any state law claim based on an allegedly improper DMCA Takedown


  5
    Plaintiffs do not assert that Bright House’s FDUTPA claim is preempted under the express
  preemption clause in the Copyright Act. See 17 U.S.C. § 301(b)(3). As an initial matter, the
  existence of an express preemption clause does not necessarily preclude the presence of implied
  preemption. Irving, 136 F.3d at 768. More importantly, however, § 301 preemption—which
  bars state law claims equivalent to the exclusive rights set forth in § 106 of the Copyright Act
  (i.e., distribution, reproduction, etc.)—is irrelevant to the § 512 preemption analysis here.

                                                  13
Case 8:19-cv-00710-MSS-TGW Document 171 Filed 09/08/20 Page 16 of 23 PageID 5175




  Notification”); Lenz v. Universal Music Corp., No. 07-CV-03783 JF, 2008 WL 962102, at *4

  (N.D. Cal. Apr. 8, 2008) (same).

         Courts apply field preemption to the DMCA notice regime for several reasons. First, the

  DMCA (and the comprehensive notice-and-takedown regime set forth therein) is entirely a

  creature of federal law, and copyright law has been overwhelmingly controlled by Congress

  since the Copyright Act of 1976. As one court explained:

         The DMCA is a complex and comprehensive statutory regime that meticulously
         details the steps that providers must take to avoid liability and that copyright holders
         must take to enforce their rights. . . . Federal law’s near-total occupation of the field
         of copyright law further supports an inference that the federal interest in creating
         remedies to ensure compliance with the DMCA “is so dominant that the federal
         system will be assumed to preclude enforcement of state laws on the same subject.”

  Stevens v. Vodka & Milk, LLC, No. 1:17-CV-08603, U.S. Dist. LEXIS 43666, at *6–7 (S.D.N.Y.

  Mar. 12, 2018) (quoting Rice v. Santa Fe Elevator Corp., 331 U.S. 218, 230 (1947)).

         Second, the DMCA provides express remedies for false infringement notices, including a

  counter-notice system under § 512(g) and a cause of action under § 512(f) that Bright House has

  claimed here (albeit insufficiently). See 17 U.S.C. §§ 512(f)–(g); see also Stevens, U.S. Dist.

  LEXIS 43666, at *6–7 (“The pervasive nature of the DMCA, including an express remedy for

  the very wrong that counterclaimants here allege, make[s] reasonable the inference that Congress

  left no room for the States to supplement the remedies outlined in the DMCA.”). Leading

  copyright scholar “Professor Nimmer notes specifically that ‘[g]iven that a special provision of

  the Copyright Act itself regulates misrepresentation in such notifications, that provision

  constitutes the sole remedy for a customer who objects to its contents and their effects.’” Lenz,

  2008 WL 962102, at *4 (quoting 1 Nimmer on Copyright 1.01[B][3][a] at 1-77) (dismissing state

  law claim as preempted by DMCA).




                                                    14
Case 8:19-cv-00710-MSS-TGW Document 171 Filed 09/08/20 Page 17 of 23 PageID 5176




         Third, some courts have found that state law causes of action stemming from allegedly

  false infringement notices conflict with and frustrate Congress’s objectives in enacting the

  DMCA and are thus preempted under principles of conflict preemption. For example, in Online

  Policy Group v. Diebold, the court dismissed the state law tort claim based on an allegedly

  improper takedown notice, holding that “[i]f adherence to the DMCA’s provisions

  simultaneously subjects the copyright holder to state tort law liability, there is an irreconcilable

  difference between state and federal law.” 337 F. Supp. 2d at 1205–06.

             B. Bright House fails to state a FDUTPA claim.

         Even if its FDUTPA claim were not preempted, Bright House still fails to allege the

  necessary elements. To state a claim under FDUTPA, a claimant “must allege (1) a deceptive or

  unfair practice in the course of trade or commerce, (2) causation, and (3) actual damages.”

  Benjamin v. CitiMortgage, Inc., No. 12-62291-CIV, 2013 WL 1891284, at *4 (S.D. Fla. May 6,

  2013). Bright House’s FDUTPA claim should be dismissed because it (1) fails to allege a

  deceptive or unfair trade practice occurring in the conduct of “trade or commerce,” and (2) fails

  to allege actual damages, or harm to consumers, resulting from Plaintiffs’ notice program.

                      i. Bright House fails to satisfy Rule 9(b)’s heightened pleading standard.

         FDUTPA claims grounded in fraud must meet the heightened pleading standard under

  Federal Rule of Civil Procedure 9(b). E.g., Sunoptic Techs., LLC v. Integra Luxtec, Inc., No.

  3:08-cv-878, 2009 WL 722320, at *2 (M.D. Fla. Mar. 18, 2009). Bright House must therefore

  allege (a) the precise statements or misrepresentations made; (b) the time, place, and person

  responsible for the statement; (c) the content and manner in which these statements misled the




                                                   15
Case 8:19-cv-00710-MSS-TGW Document 171 Filed 09/08/20 Page 18 of 23 PageID 5177




  claimant; and (d) what the accused party gained by the alleged fraud. Brooks v. Blue Cross &

  Blue Shield of Fla., Inc., 116 F.3d 1364, 1380–81 (11th Cir. 1997).6

          Bright House’s allegations, even as amended, still fail to identify who the counterclaim-

  defendants are, or which specific person or persons made any supposed misrepresentations. At

  varying points, Bright House lumps together all 63 Plaintiffs. E.g., Am. Countercl. ¶¶ 69–70,

  77–78. In other places, it refers to the undifferentiated conduct of several dozen Record

  Company Plaintiffs. E.g., id. ¶¶ 71, 73–75. Occasionally, the allegations refer to the Music

  Publisher Plaintiffs. E.g., id. ¶¶ 64, 72. Claim Two, which sets forth the elements of the

  FDUTPA claim, talks primarily of the Record Company Plaintiffs, see id. ¶¶ 152–63, but the

  prayer for relief on the same claim seeks damages from all Plaintiffs. This ambiguous group

  pleading is inadequate. See Durham v. Whitney Info. Network, Inc., No. 06-CV-00687, 2009 WL

  3783375, at *17 (M.D. Fla. Nov. 10, 2009) (“Rule 9(b) does not allow a complaint to merely

  ‘lump’ multiple defendants but require[s] plaintiffs to differentiate their allegations when suing

  more than one defendant . . . and inform each defendant separately of the allegations surrounding

  his alleged participation in the fraud.”).

                     ii. Bright House fails to allege a deceptive or unfair trade practice in
                         trade or commerce.

          More fundamentally, Bright House fails to allege a deceptive or unfair trade practice in

  the course of trade or commerce, as required by FDUTPA. See Economakis v. Butler & Hosch,

  P.A., No. 2:13-cv-832-FtM-38DNF, 2014 WL 820623, at *3 (M.D. Fla. Mar. 3, 2014) (“There is

  a ‘trade or commerce’ component in FDUTPA claims that must also be satisfied.”). The



  6
   Some district courts in this Circuit have applied Rule 8 to FDUTPA claims not based on fraud,
  but Rule 9(b) applies where, as here, the FDUTPA claim sounds in fraud. See, e.g., Feliciano v.
  Ginn Real Estate Co., No. 5:08-cv-00327-ORL-35-DAB, 2010 WL 11507487, at *2 (M.D. Fla.
  June 4, 2010) (Scriven, J.).

                                                  16
Case 8:19-cv-00710-MSS-TGW Document 171 Filed 09/08/20 Page 19 of 23 PageID 5178




  FDUTPA defines “trade or commerce” as “the advertising, soliciting, providing, offering, or

  distributing, whether by sale, rental, or otherwise, of any good or service, or any property,

  whether tangible or intangible, or any other article, commodity, or thing of value, wherever

  situated.” Fla. Stat. § 501.203(8). Courts consistently hold that pursuit of legal remedies falls

  outside FDUTPA’s definition of “trade or commerce.” See, e.g., Kelly v. Palmer, Reifler &

  Assocs., P.A., 681 F. Supp. 2d 1356, 1374–77 (S.D. Fla. 2010) (granting summary judgment

  because “conduct ostensibly occurring during the exercise of a legal remedy—had zero

  connection whatsoever to any ‘trade or commerce’”); Trent v. Mortg. Elec. Registration Sys.,

  Inc., 618 F. Supp. 2d 1356, 1365 n.12 (M.D. Fla. 2007) (dismissing FDUTPA claim involving

  pre-suit communications to collect debts because pursuit of legal remedies did not fall within

  FDUTPA’s “trade or commerce” requirement), aff’d 288 F. App’x 571 (11th Cir. 2008).

         Economakis v. Butler & Hosch, P.A., 2014 WL 820623, is instructive. After the plaintiff

  defaulted on a mortgage debt, the defendant, a debt collection company, sent the plaintiff a letter

  seeking a settlement prior to initiating a foreclosure action. 2014 WL 820623, at *1. The

  plaintiff alleged that the demand letters misrepresented certain amounts due and owed by the

  plaintiff in violation of FDUTPA. Id. The court held that even if the demand letter did contain

  misrepresentations, the defendant was not engaged in “trade or commerce” by virtue of enforcing

  its legal rights, and any misrepresentations in the letter did “not arise to the ‘advertising,

  soliciting, providing, offering, or distributing’ definition” of “trade or commerce” required to

  state a claim under FDUTPA. Id. at *3. So, too, here. Plaintiffs sent infringement notices to

  Bright House in pursuit of a legal remedy—i.e., the notice process set forth in the DMCA.

  Bright House does not allege (nor could it) that Plaintiffs’ DMCA notices are “advertising,




                                                    17
Case 8:19-cv-00710-MSS-TGW Document 171 Filed 09/08/20 Page 20 of 23 PageID 5179




  soliciting, providing, offering, or distributing . . . any good or service” to Bright House or its

  subscribers. See Fla. Stat. § 501.203(8).

                    iii. Bright House fails to allege cognizable harm to itself or consumers
                         caused by allegedly false notices.

                             1. No actual damages.

         Bright House fails to allege actual damages to itself or any consumers caused by

  Plaintiffs’ notices. It is well-established that “a plaintiff may recover only actual damages

  incurred as a consequence of a violation of [FDUTPA].” City First Mortg. v. Barton, 988 So. 2d

  82, 86 (Fla. 4th DCA 2008) (quotations omitted). “[C]ourts have consistently applied a narrow

  definition of the term” actual damages under FDUTPA, limiting them strictly to: “(1) the value

  between what was promised and what was delivered; or (2) the total price paid for a valueless

  good or service.” HRCC, Ltd. v. Hard Rock Cafe Int’l (USA), Inc., 302 F. Supp. 3d 1319, 1323

  (M.D. Fla. 2016) (holding claim failed for lack of actual damages), aff’d, 703 F. App’x 814 (11th

  Cir. 2017); see also Muy v. Int’l Bus. Machines Corp., No. 4:19-cv-14-MW/CAS, 2019 WL

  8161747, at *2 (N.D. Fla. June 5, 2019) (dismissing FDUTPA claim where plaintiff failed to

  “allege[] that she was financially deprived” by defendants’ conduct and thus could not meet the

  “narrow definition” of actual damages under FDUTPA). Bright House pleads neither.

         Instead, Bright House claims that it incurred some unenumerated costs in operating a

  preexisting automated system for handling infringement notices and regular customer service

  operations, and also suffered reputational harm and loss of goodwill with its subscribers. See

  Am. Countercl. ¶¶ 33, 145–49. But “FDUTPA does not provide for the recovery of nominal

  damages, speculative losses, or compensation for subjective feelings of disappointment.” City

  First Mortg., 988 So. 2d at 86 (quoting Rollins, Inc. v. Butland, 951 So. 2d 860, 873 (Fla. 2d

  DCA 2006)) (quotation marks omitted). “[H]arm to the goodwill and reputation” are likewise



                                                    18
Case 8:19-cv-00710-MSS-TGW Document 171 Filed 09/08/20 Page 21 of 23 PageID 5180




  not cognizable harms under FDUTPA. Casa Dimitri Corp. v. Invicta Watch Co. of Am., Inc.,

  270 F. Supp. 3d 1340, 1352 (S.D. Fla. 2017) (quotation omitted).

         Bright House also fails to allege “facts supporting a plausible inference that any

  consumers have or are likely to have suffered damages.” CEMEX Constr. Materials Fla., LLC v.

  Armstrong World Indus., Inc., No. 3:16-cv-186, 2018 WL 905752, at *16 (M.D. Fla. Feb. 15,

  2018) (emphasis added) (dismissing FDUTPA counterclaim where plaintiff allegedly misled

  consumers to believe plaintiff was authorized to distribute defendant’s products, but defendant

  failed to allege harm to consumers by purchasing its products from a non-authorized distributor).

  At most, Bright House alleges that some of its subscribers may have received infringement

  notices that Bright House forwarded, see Am. Countercl. ¶ 37, that “[i]n certain circumstances,

  the subscribers question the veracity of the notices,” id. ¶ 120, and that these subscribers had to

  “review and respond” to the notices. Id. ¶ 121. But none of these assertions concerns the value

  of a promised good or the price paid for one, as required. HRCC, Ltd., 302 F. Supp. 3d at 1323.

         Moreover, to constitute “consumers” for FDUTPA purposes, Bright House’s subscribers

  must have been “engaged in the purchase of goods or services” in connection with the allegedly

  deceptive practice. See Midway Labs USA, LLC v. S. Serv. Trading, S.A., No. 19-24857-CIV,

  2020 WL 2494608, at *4 (S.D. Fla. May 14, 2020) (dismissing FDUTPA counterclaim where

  consumer allegedly harmed was not “engaged in the purchase of [plaintiff’s] goods” and played

  only a “logistical” role in connection with distributing plaintiff’s goods to other consumers).

  Bright House fails to plead here that either it or its subscribers engaged in any purchase of goods

  or services in connection with receiving Plaintiffs’ notices (because they obviously were not).

                             2. No causation.

         A FDUTPA claimant must also allege harm to consumers resulting from the allegedly

  deceptive trade practice. CEMEX Constr., 2018 WL 905752, at *15. Harm that is “overly


                                                   19
Case 8:19-cv-00710-MSS-TGW Document 171 Filed 09/08/20 Page 22 of 23 PageID 5181




  removed” from the conduct at issue and that requires “several somewhat vaguely defined links”

  to understand is insufficient under FDUTPA. See, e.g., GolTV, Inc. v. Fox Sports Latin Am.,

  Ltd., No. 16-24431-CIV, 2018 WL 1393790, at *18, *21 (S.D. Fla. Jan. 26, 2018) (holding

  plaintiff failed to sufficiently plead harm to consumers under FDUTPA when the complaint was

  “vague as to [the] alleged harm” and required the court “to take several logical steps” to digest).

         Bright House’s allegations of harm, even as amended, are vague and entirely speculative.

  The only harm Bright House alleges to its subscribers is through a daisy chain of Plaintiffs

  sending notices, Bright House sending auto-generated emails to subscribers, subscribers

  reviewing the notices, and some unidentified “tension” between Bright House and subscribers.

    III. Amendment would be futile, and dismissal should therefore be with prejudice.

         Plaintiffs previously argued that amendment of Bright House’s initial counterclaims

  would be futile, see ECF No. 156 at 22–23, and the amended counterclaims prove it. The same

  is true again. “Amendment is futile, and denial of leave to amend is justified, when a proposed

  amended pleading would not survive a motion to dismiss,” as here. Robbins v. Robertson, 782 F.

  App’x 794, 807 (11th Cir. 2019); see also Burger King Corp. v. Weaver, 169 F.3d 1310, 1320

  (11th Cir. 1999) (“[D]enial of leave to amend is justified by futility when the ‘complaint as

  amended is still subject to dismissal.’”) (quoting Halliburton & Assoc., Inc. v. Henderson, Few

  & Co., 774 F.2d 441, 444 (11th Cir. 1985)).

         On Bright House’s § 512(f) claim, Bright House concedes it cannot remove or disable

  access to infringing content; that is fatal to the claim. And Bright House’s FDUTPA claim

  would be preempted regardless of any amendment because it is based on Plaintiffs’ DMCA

  notices. Likewise, no amendment to the FDUTPA claim could convert Plaintiffs’ notices, sent

  pursuant to a legal remedy, into the “course of trade or commerce,” nor could amendment

  convert the harms pled into “actual damages,” as narrowly defined under FDUTPA. See infra.


                                                  20
Case 8:19-cv-00710-MSS-TGW Document 171 Filed 09/08/20 Page 23 of 23 PageID 5182




  Dismissal should therefore be with prejudice. See Townsend v. Dep’t of Revenue, No. 8:16-CV-

  1-MSS-AEP, 2016 WL 8914544, at *3 (M.D. Fla. Mar. 16, 2016) (Scriven, J.) (dismissing

  complaint with prejudice where amendment “would be futile because his claims would be barred

  for the various reasons described above”); Kaiser v. DePuy Spine, Inc., 944 F. Supp. 2d 1187,

  1193 (M.D. Fla. 2013) (Scriven, J.) (same).

                                          CONCLUSION

         For the reasons above, Bright House’s counterclaims should be dismissed with prejudice.

    Dated: September 8, 2020                          Respectfully submitted,

                                                      /s/ Jeffrey M. Gould
   Jonathan M. Sperling                                Matthew J. Oppenheim
   COVINGTON & BURLING LLP                             Jeffrey M. Gould
   The New York Times Building                         OPPENHEIM + ZEBRAK, LLP
   620 Eighth Avenue                                   4530 Wisconsin Ave. NW, 5th Floor
   New York, NY 10018-1405                             Washington, DC 20016
   Telephone: (212) 841-1000                           Telephone: (202) 621-9027
   jsperling@cov.com                                   matt@oandzlaw.com
                                                       jeff@oandzlaw.com
   Mitchell A. Kamin
   Neema T. Sahni                                     Bryan D. Hull
   COVINGTON & BURLING LLP                            Florida Bar No. 20969
   1999 Avenue of the Stars, Suite 3500               BUSH ROSS, P.A.
                                                      1801 North Highland Avenue
   Los Angeles, CA 90067-4643                         P.O. Box 3913
   Telephone: (424) 332-4800                          Tampa, Florida 33601-3913
   mkamin@cov.com                                     Telephone: (813) 224-9255
   nsahni@cov.com                                     bhull@bushross.com

                                                      Attorneys for Plaintiffs




                                  CERTIFICATE OF SERVICE

          I hereby certify that on September 8, 2020, all counsel of record who consented to
  electronic service are being served with a copy of this document via the Court’s CM/ECF
  system.

                                                       /s/ Jeffrey M. Gould



                                                 21
